DETAILED ACTION
This Office Action is in response to an application filed on October 22, 2021, in which claims 1 through 20 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s claim for domestic benefit as a Continuation of U.S. Application No. 16/363,132 filed on March 25, 2019, now U.S. Patent No. 11,163,896.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 1, 2022 were filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Claim Objections
Claims 1, 4, 19, and 20 are objected to because of the following informalities:

Claim 1 recites, “store first validation code…”.  
It appears that the claim should recite, “store a first validation code…”.  
Appropriate correction is required.  

Claims 4 and 20 each recite the term “intra-die”.  
These claims are objected to because, in view of the context of the claims and the specification, it appears that Applicant may intend to recite “inter-die”, meaning, for example, communication between dice, whereas intra-die would describe, for example, communication within a given die.  
Appropriate correction is required.  

Claims 19 and 20 recite “a measure of the firmware”.  
The claim is objected to for claim clarity, as the claim elsewhere recites “a first measure of firmware”, and thus Applicant may have intended for this to be the same (or perhaps different) element.  
Appropriate correction is required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1-20 of commonly-owned U.S. Patent No. 11,163,896.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:  

Claim 1 of the instant application is merely a broader version of claim 1 of U.S. Patent No. 11,163,896, claim 1 of the instant application omitting “using a cryptographic algorithm”, “the first digital signature comprising a first digest encrypted by the first private key”, “via a first inter-die communication interface”, “using the cryptographic algorithm”, and, “via a second inter-die communication interface”.  That is claim 1 of the instant application is anticipated by claim 1 of U.S. Patent No. 11,163,896.  This analysis is also applicable to independent claims 19 and 20 of the instant application. 

Claims 2-18 are each dependent from claim 1, and are therefore also rejected for at least that dependency.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claim 1 recites, “a second die [configured to:]”.  
The foregoing (second) recitation of the “a second die” renders the claim(s) indefinite because it is unclear whether the claims’ later recitations of “the second die” refer to this, or the first, recitation of “a second die”.  

Claims 2-18 are each dependent upon claim 1, and are therefore rejected under the same rationale.  

Allowable Subject Matter
Claims 1-20 would be allowable if Applicant should remedy the claim objections, double patenting rejection(s), and rejections under 35 U.S.C. 112 as set forth herein, supra.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
December 16, 2022